Citation Nr: 1724513	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  10-34 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for residuals of a left knee injury with scar. 

2.  Entitlement to a disability rating in excess of 10 percent from November 24, 2008, to May 3, 2010, in excess of 30 percent from May 3, 2010 to August 16, 2016, and in excess of 50 percent from August 16, 2016, for bilateral pes planus. 

3.  Entitlement to a disability rating in excess of 30 percent from November 24, 2008, to June 11, 2010, and in excess of 60 percent from June 11, 2010, to June 10, 2011, for bronchial asthma.  

4.  Entitlement to a disability rating in excess of 30 percent from November 24, 2008, to August 13, 2014, and in excess of 70 percent thereafter for depressive disorder.  

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities prior to June 11, 2010.

ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel


INTRODUCTION

The Veteran had active duty service from April 1998 to August 1998, from April 1999 to August 1999 and from July 2000 to July 2003, with service in the Gulf War.
  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2009 and July 2010 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Board remanded the issues on appeal for further development in December 2012.  The case has been returned to the Board for appellate review.

The issues of entitlement to a higher disability rating for depression and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's left knee disability manifested with pain and decreased muscle strength prior to August 16, 2016, and with additional objective slight instability thereafter, but without ankylosis, limitation of motion, or removal of or objective findings related to the semilunar cartilage.

2.  Prior to May 3, 2010, the Veteran's bilateral pes planus manifested with pain but without swelling or characteristic callosities.  

3.  From May 3, 2010, to August 16, 2016,  the Veteran's bilateral pes planus manifested with pain and callosities, but did not manifest with symptoms of pronounced flatfoot. 

4.  From August 16, 2016, forward, the Veteran's bilateral pes planus met the criteria for the maximum schedular disability rating and did not present with exceptional or unusual symptoms related to his pes planus. 

5.  Prior to June 11, 2010, the Veteran's bronchial asthma manifested with FEV-1 and FEV-1/FVC greater than 55 percent predicted and required neither monthly visits to a physician nor intermittent courses of systemic corticosteroids.

6.  From June 11, 2010, to June 10, 2011, the Veteran's bronchial asthma manifested with cough and respiratory difficulties, but did not involve episodes of respiratory failure or daily use of systemic high dose corticosteroids or immuno-suppressive medications.  


CONCLUSIONS OF LAW

1.  Entitlement to a disability rating in excess of 10 percent for residuals of a left knee injury with scar have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5260 (2016).

2.  The criteria for a disability rating in excess of 10 percent from November 24, 2008, to May 3, 2010, in excess of 30 percent from May 3, 2010, to August 16, 2016, and in excess of 50 percent from August 16, 2016, for bilateral pes planus have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5276 (2016).

3.  The criteria for a disability rating in excess of 30 percent from November 24, 2008, to June 11, 2010 and in excess of 60 percent from June 11, 2010, to June 10, 2011, for bronchial asthma have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6602 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

VA is required to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016).  Compliant VCAA notice was provided in December 2008 and January 2010.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records and Social Security Administration records.  VA examinations have been conducted and any necessary opinions obtained.  

The Board also notes that actions requested in the prior remands have been undertaken regarding the asthma, left knee, and pes planus claims.  All records were obtained and VA examinations were provided.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


Increased Ratings - Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2016); see also 38 C.F.R. §§ 4.45, 4.59 (2016).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Increased Rating - Left Knee

The Veteran's left knee disability is rated under Diagnostic Code 5260 for limitation of flexion of the leg.  Under that regulation, a 10 percent disability is warranted for flexion limited to 45 degrees, a 20 percent disability rating is warranted for flexion limited to 30 degrees, and a 30 percent disability rating is warranted for flexion limited to 15 degrees.  38 C.F.R. § 4.71a.

The Board notes that the Veteran currently has an additional 10 percent disability rating under Diagnostic Code 5257 for recurrent subluxation or lateral instability from August 16, 2016.  Under that regulation, slight symptoms warrant a 10 percent disability rating, moderate symptoms warrant a 20 percent disability rating, and severe symptoms warrant a 30 percent disability rating.  38 C.F.R. § 4.71a.

The Board must also consider other diagnostic codes that relate to the knee.  Under Diagnostic Code 5256, ankylosis of the knee warrants a minimum of 30 percent.  

Under Diagnostic Code 5258, dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint warrants a 20 percent disability rating.  

Under Diagnostic Code 5259, symptomatic removal of the semilunar cartilage warrants a 10 percent disability rating.  

Under Diagnostic Code 5261, limitation of extension of the leg to 45 degrees warrants a 50 percent disability rating, to 30 degrees warrants a 40 percent disability rating, to 20 degrees warrants a 30 percent disability rating, to 15 degrees warrants a 20 percent disability rating, and to 10 degrees warrants a 10 percent disability rating.  38 C.F.R. § 4.71a.

A June 2008 VA treatment record showed that the Veteran reported left knee pain status post trauma in the past.  At the time of the exam, he jogged about a mile in ten minutes, but he needed a brace.  X-rays were negative.  The examiner noted full active and passive range of motion.  The Veteran had no laxity to varus or valgus stress.  McMurray's test showed a loud clunk of the medial knee.  The examiner noted a clinically medial meniscus condition suspected.  The examiner requested a knee brace wrap.  

In December 2008, a magnetic resonance image (MRI) of the knee showed a suspected medial meniscus posterior horn tear.  

The Veteran was afforded a VA examination in December 2008.  The examiner noted no deformity, instability, stiffness, weakness, decreased speed of joint motion, locking episodes, effusion, or incoordination.  The examiner noted giving away.  The Veteran described flare-ups as moderate, occurring weekly and lasting for a few hours.  The Veteran's gait was normal.  The examiner noted clicks or snaps, grinding, and patellar abnormality.  The Veteran exhibited full range of motion.  Drawer sign, Lachman's, and McMurray were negative.  The collateral ligaments were intact and the knee was stable.  The examiner noted no additional limitation of motion upon repetitive testing due to pain, fatigue, weakness, or lack of endurance.  

March 2009 Social Security Administration records indicated residuals of a left knee injury and evidence of medial meniscal tear. 

April 2009 VA treatment records show complaints of foot and knee pain.  The Veteran's range of motion was intact, his muscle tone was adequate, and the examiner found no deformities.  The Veteran had no gross motor or sensory deficits.  The examiner provided medication for knee pain.  

The Veteran was provided a VA examination in August 2016.  The examiner described a left knee meniscal tear and patellofemoral pain syndrome.  The Veteran reported flare-ups on a weekly basis lasting hours.  The Veteran noted loss of standing and ambulation tolerance.  The left knee range of motion was noted as normal.  The examiner noted pain on examination that caused functional loss regarding flexion of the knee.  The examiner also noted objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue at the medial joint line.  He found no objective evidence of crepitus.  The Veteran was able to perform repetitive use testing with at least three repetitions without additional functional loss or range of motion.  Left knee muscle strength testing was 4/5.  The examiner noted that the reduction in muscle strength was entirely due to the claimed condition.  The Veteran did not have muscle atrophy or ankylosis.  The left knee had slight lateral instability.  The examiner noted posterior instability of 1+ (0-5 millimeters) and medial instability 1+ (0-5 millimeters).

The Board acknowledges that the examiner noted that he was unable to say without mere speculation whether pain, weakness, fatigability, or incoordination could significantly limit functional ability with repeated use over a period of time.  He noted that all musculoskeletal disorders present in an individual could potentially cause functional limitations during repetitive use over a period of time.  Also, if pain, weakness, fatigability, or incoordination are present, it could significantly limit functional ability during a flare-up.  In order to provide an additional limitation due to pain, weakness, or incoordination including range of motion loss, the evaluation must be done during the presence of a flare-up in order to objectively compare baseline to flare-up limitations.  Providing a data regarding functional loss related to a possible future event such as a flare-up would be mere speculation.  The Board also notes, however, that the examiner found that the examination is medically consistent with the Veteran's statements describing functional loss during flare-ups.  Given the description of flare-ups by the Veteran and the difficulty in scheduling a VA examination during a flare-up, the Board finds that the examination is accurate for rating purposes.  The Board will consider the Veteran's complaints regarding any flare-ups.  

To receive a disability rating in excess of 10 percent, the evidence must show flexion limited to 30 degrees, slight recurrent subluxation or lateral instability prior to August 16, 2016, or moderate symptoms thereafter, ankylosis of the knee, dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint, symptomatic removal of the semilunar cartilage, or limitation of extension of the leg to 10 degrees.  

The Board notes that the Veteran's knee shows full range of motion with complaints of pain and slight decrease in muscle strength.  The Veteran's left knee disability did not manifest with ankylosis, dislocated semilunar cartilage, removal of the semilunar cartilage, or limitation of extension or flexion.  Additionally, the record does not show any objective findings of instability prior to the August 2016 VA examination.  

It is VA policy to recognize actually painful motion as warranting at least the minimum compensable rating.  38 C.F.R. § 4.59.  This provision is applicable to any orthopedic disability.  See Burton v. Shinseki, 25 Vet. App. 1 (2010); see also 38 C.F.R. § 4.59.  As such, the Veteran's pain and slight decrease in muscle strength are considered in the application of the current 10 percent disability rating.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a disability rating in excess of 10 percent for a left knee disability prior throughout the period on appeal.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  As the preponderance of the evidence is against the claim for a higher disability rating for a left knee disability during any period on appeal, the benefit of the doubt rule does not apply.  38 C.F.R. § 5107; 38 C.F.R. § 3.102.

Increased Rating - Bilateral Pes Planus

The Veteran's bilateral pes planus is rated under Diagnostic Code 5276 for acquired flatfoot.  Under that regulation bilateral pronounced flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances warrants a 50 percent disability rating.  Severe bilateral flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities warrants a 30 percent disability rating.  Bilateral moderate flatfoot with the weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, warrants a 10 percent disability rating.  38 C.F.R. § 4.71a.  

The Veteran's bilateral pes planus is currently rated as a staged rating, with a 10 disability rating from November 24, 2008, a 30 percent disability rating from May 3, 2010 to August 16, 2016, and a 50 percent disability rating from August 16, 2016.  The Board will consider an increased rating for each period.

Prior to May 3, 2010, the Veteran's pes planus was rated at 10 percent.  To receive a higher disability rating, the evidence must show severe bilateral flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  

Prior to May 3, 2010, the Veteran's treatment records showed complaints of foot pain without indication of swelling or callosities.  

The Veteran was afforded a VA examination in December 2008.  The Veteran complained of pain over the toes and plantar area and swelling.  The examiner noted no objective evidence of painful motion, swelling, instability, or weakness, but did not tenderness at the medial arc and metatarsal joint and abnormal weight bearing evidenced by an unusual shoe wear pattern.  The examiner found no hammertoes, hallux valgus, hallux rigidus, skin or vascular foot abnormality, pes cavus, or malunion or non-union of the tarsal or metatarsal bones.  The examiner noted no callus formations.

As the evidence does not indicate characteristic callosities, the Board finds that the preponderance of the evidence is against the claim for a disability rating in excess of 10 percent for bilateral pes planus prior to May 3, 2010.

From May 3, 2010 to August 16, 2016, the Veteran's bilateral pes planus is rated at 30 percent.  To receive a disability rating in excess of 30 percent, the evidence must indicate pronounced flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  

The Veteran was afforded a VA examination in May 2010.  The examiner diagnosed bilateral pes planus and plantar fasciitis.  The Veteran described bilateral foot pain at a level of six out of ten.  The Veteran had pain in the plantar area at metatarsal heads medial arch and calcaneus.  The Veteran did not have swelling, heat, redness, stiffness, fatigability, weakness, lack of endurance, or other symptoms.  The examiner noted flare-ups of foot joint disease weekly or more often lasting less than one day.  The examiner noted no evidence of painful motion, swelling, instability, weakness, or other symptoms.  He did note tenderness and abnormal weight bearing.  The examiner noted callosities.  The Veteran did not have hammertoes, hallux valgus or rigidus, skin or vascular foot abnormality, malunion or nonunion of the tarsal or metatarsal bones, or pes cavus.  The Veteran had normal Achilles alignment and midfoot alignment.  The Veteran had mild pronation.  The Veteran's arch was present on non-weight bearing and weight bearing.  The examiner noted pain on manipulation.  Location of the weight bearing line was normal. The examiner noted no evidence of pes planus.  The examiner noted no muscle atrophy of the foot and no other foot deformity.  Plantar fasciitis was noted.  X-rays  of the feet were negative.  The examiner again noted no evidence of bilateral pes planus found at the exam.

The Veteran's treatment records were reviewed and are not inconsistent with the findings of the VA examiner. 

The evidence does indicate pain and callosities, but does not indicate pronounced flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  The Veteran's weight bearing line was normal.  He did not have marked pronation or evidence of flatfoot.  As the evidence does not indicate symptoms consistent with pronounced flatfoot, the Board finds that the preponderance of the evidence is against the claim for a disability rating in excess of 30 percent for bilateral pes planus from May 3, 2010 to August 16, 2016.

From August 16, 2016 forward, the Veteran's bilateral pes planus is rated at 50 percent.  The Board notes that 50 percent is the maximum schedular rating for bilateral pes planus.  

The Board has considered whether the Veteran's disability presents an exceptional  or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration   of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  The Veteran has not alleged that his symptomatology is exceptional or unusual, nor is there any indication of marked interference with employment due to his bilateral pes planus.  As his disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate.  Id. at 115.  Accordingly, referral for extraschedular consideration for the disability is not warranted.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  As the preponderance of the evidence is against the claim for a higher disability rating for bilateral pes planus during any period on appeal, the benefit of the doubt rule does not apply.  38 C.F.R. § 5107; 38 C.F.R. § 3.102.

Increased Rating - Bronchial Asthma

The Veteran's bronchial asthma is rated under Diagnostic Code 6602.  That regulation is as follows:

FEV-1 less than 40-percent predicted, or; FEV-1/FVC less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications warrants a 100 percent disability rating.

FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids warrants a 60 percent disability rating.

FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication warrants a 30 percent disability rating. 
  
FEV-1 of 71- to 80-percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; intermittent inhalational or oral bronchodilator therapy warrants a 10 percent disability rating.  38 C.F.R. § 4.97.

The Veteran's bronchial asthma is currently rated as a staged rating, with a 30 percent disability rating prior to June 11, 2010, a 60 percent disability rating from June 11, 2010 to June 10, 2011, and a 100 percent disability rating thereafter.  The Board will consider an increased rating from the November 24, 2008 date of claim to the June 10, 2011 assignment of a 100 percent disability record.  

Prior to June 11, 2010, the Veteran was rated at 30 percent disabling.  To receive a higher disability rating during that period, the evidence must show an FEV-1 of 40 to 55 percent predicted, an FEV-1/FVC of 40 to 55 percent, at least monthly visits to a physician for required care of exacerbations, or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  38 C.F.R. § 4.97.

The Veteran was afforded a VA examination in December 2008.  The examiner noted that the Veteran required an inhaled bronchodilator on a daily and intermittent basis, as well as an inhaled anti-inflammatory daily basis.  The Veteran required no oral steroids, parenteral steroids, antibiotic use, or other immunosuppressive treatment.  The Veteran had asthma with three or more attacks per week and one or two clinical visits per year for exacerbations.  The cough was non-productive, intermittent, and less than daily.  The Veteran also had wheezing less than daily.  He had occasional dyspnea at rest and on mild exertion, with frequent dyspnea on moderate or severe exertion.  The examiner noted 20 days of incapacitation in the past 12 months.  The Veteran had decreased breath sounds.  He did not have pulmonary restrictive disease.  Between asthma attacks, the Veteran had mild impairment.  Chest X-rays identified no acute cardiopulmonary abnormality.  Pulmonary function tests showed mild obstructive ventilator impairment responsive to bronchodilator therapy associated with mild air trapping and increased airway resistance.  The FEV1 was consistent with worsened obstructive lung disease.  The examiner diagnosed asthma, noting significant general occupational effects.  The Veteran had moderate to severe difficulty with usual daily activities, to include shores, shopping, exercise, sports, recreation, and traveling.  He had no cor pulmonale, pulmonary hypertension, or RVH.

The December 2008 pulmonary function test showed an FEV-1 of 72 percent predicted and an FEV-1/FVC of 79 percent.  

A February 2009 pulmonary function test showed FEV-1 of 56 to 70 percent predicted and FEV1/FVC of 79 percent.  

The Veteran was afforded another VA examination in May 2010.  The examiner diagnosed bronchial asthma.  The Veteran reported daily asthma attacks that he described as episodes of shortness of breath, chest tightness, and wheezing.  He reported exacerbations with climate changes, environmental dust, smoke, grass, and pollen.  He had four visits to the ER during the prior year due to asthma attacks.  He had follow up visits to pneumology clinics at least four times per year.  He reported follow up visits to his primary care physician at least twice per year.  He reported constant dry cough.  He used the oral steroid prednisone in December 2009.  His asthma was treated with an inhaled bronchodilator and an inhaled anti-inflammatory on a daily basis.  The examiner noted that oral steroids were used intermittently one time per year or less for one week or less.  The examiner noted no parenteral steroids.  The Veteran's antibiotic use was one time per year for less than four weeks.  The Veteran used no other immunosuppressives.  The Veteran had a history of non-productive cough, wheezing, dyspnea, non-anginal chest pain, bronchiectasis, and asthma.  He had several clinical visits for exacerbations per year.  The Veteran reported daily frequency of acute attacks.  The Veteran has moderate impairment between asthma attacks.  The examiner noted no conditions that may be associated with pulmonary restrictive disease.  Pulmonary function tests showed mild obstructive ventilator impairment, not responsive to bronchodilator therapy.  The test also showed increased airway resistance.  The pulse oximetry at room air was 98 percent.  The examiner noted no evidence of cor pulmonale, pulmonary hypertension, or RVH.

The Veteran's treatment records did not indicate that he required at least monthly visits to a physician for required care of exacerbations, or intermittent courses of systemic corticosteroids during this period on appeal.  

In sum, the Veteran's bronchial asthma manifested with FEV-1 and FEV-1/FVC greater than 55 percent predicted and required neither monthly visits to a physician nor intermittent courses of systemic corticosteroids.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a disability rating in excess of 30 percent for bronchial asthma prior to June 11, 2010. 

From June 11, 2010 to June 10, 2011, the Veteran's bronchial asthma is rated at 60 percent disabling.  To receive a higher disability rating during that period, the evidence must show FEV-1 less than 40 percent predicted, FEV-1/FVC less than 40 percent, more than one attack per week with episodes of respiratory failure, or daily use of systemic high dose corticosteroids or immuno-suppressive medications.  38 C.F.R. § 4.97. 

The Veteran's treatment records showed complaints of cough and respiratory difficulties, as well as sleep apnea, but did not show episodes of respiratory failure or daily use of systemic high dose corticosteroids or immuno-suppressive medications.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a disability rating in excess of 60 percent for bronchial asthma from June 11, 2010 to June 10, 2011.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  As the preponderance of the evidence is against the claim for a higher disability rating for bronchial asthma during any period on appeal, the benefit of the doubt rule does not apply.  38 C.F.R. § 5107; 38 C.F.R. § 3.102.











	(CONTINUED ON NEXT PAGE)

ORDER

The claim of entitlement to a disability rating in excess of 10 percent for the residuals of a left knee injury with scar is denied.  

The claim of entitlement to a disability rating in excess of 10 percent from November 24, 2008, to May 3, 2010, in excess of 30 percent from May 3, 2010, to August 16, 2016, and in excess of 50 percent from August 16, 2016, for bilateral pes planus is denied.  

The claim of entitlement to a disability rating in excess of 30 percent from November 24, 2008, to June 11, 2010, and in excess of 60 percent from June 11, 2010, to June 10, 2011, for bronchial asthma is denied.  


REMAND

The Board remanded the issue of entitlement to a higher disability rating for a depressive disorder in December 2012.  In an August 2014 rating decision, the RO granted an increase from 30 to 70 percent for the Veteran's depressive disorder, effective August 13, 2014.  The Board notes that this is considered a partial grant of benefits as the increase is effective partway through the appeal period and is for less than a total 100 percent disability rating.  Although the issue is still on appeal before the Board, the RO did not provide a supplemental statement of the case (SSOC) regarding the depressive disorder as required by the December 2012 remand.  Therefore, a review of the record indicates that the Board's directives were not substantially complied with and the issue must be remanded.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

As the Veteran's claim regarding his depressive disorder affects the claim for a TDIU, the Board finds that the increased rating and TDIU claims are inextricably intertwined.  Therefore, the claim regarding TDIU cannot be fully addressed until the claim regarding the depressive disorder is also addressed.  

Accordingly, the case is REMANDED for the following action:

The Veteran should be furnished an appropriate supplemental statement of the case regarding the issue of entitlement to a higher disability rating for his depressive disorder, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


